Name: Commission Regulation (EEC) No 1377/79 of 2 July 1979 amending for the second time Regulation (EEC) No 3083/73 on the communication of information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing;  plant product;  agricultural activity;  trade;  agricultural policy
 Date Published: nan

 Avis juridique important|31979R1377Commission Regulation (EEC) No 1377/79 of 2 July 1979 amending for the second time Regulation (EEC) No 3083/73 on the communication of information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 166 , 04/07/1979 P. 0006 - 0008 Finnish special edition: Chapter 3 Volume 11 P. 0022 Greek special edition: Chapter 03 Volume 25 P. 0192 Swedish special edition: Chapter 3 Volume 11 P. 0022 Spanish special edition: Chapter 03 Volume 16 P. 0154 Portuguese special edition Chapter 03 Volume 16 P. 0154 COMMISSION REGULATION (EEC) No 1377/79 of 2 July 1979 amending for the second time Regulation (EEC) No 3083/73 on the communication of information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 234/79 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 1119/79 (3) lays down special detailed rules for applying the system of import licences for hybrid maize; Whereas, if this system is to achieve its object, the Commission must have available the likely import figures ; whereas, for this purpose, it must be supplied with certain information from the Member States; Whereas the nature of such information and the final dates for communication thereof should be determined ; whereas Commission Regulation (EEC) No 3083/73 (4), as amended by Regulation (EEC) No 685/79 (5), should be supplemented accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3083/73 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 2. (3)OJ No L 139, 7.6.1979, p. 13. (4)OJ No L 314, 15.11.1973, p. 20. (5)OJ No L 86, 6.4.1979, p. 15. ANNEX >PIC FILE= "T0015927"> >PIC FILE= "T0015928">